JOHNSTONE, Justice,
concurring.
I concur in the majority opinion in its entirety, but write separately to address the baffling attack by the dissenting opinion upon the Kentucky Board of Bar Examiners and the American Bar Association. Perhaps the only statement in the dissent with which I can readily agree is that this matter involves the interpretation of SCR 2.070(2)(a). The rule still provides:
(2) An attorney who received a legal education in the United States but is not *28eligible to sit for the examination by virtue of not having attended a law school approved by the American Bar Association or the Association of American Law Schools may nevertheless sit for the examination provided the attorney satisfies the following requirements:
(a) The attorney holds a J.D. Degree, which is not based on study by correspondence, from a law school accredited in the jurisdiction where it exists and which requires the equivalent of a three-year course of study that is the substantial equivalent of the legal education provided by approved law schools located in Kentucky....
(Emphasis added).
From this opening by the dissent, the opinion proceeds on the flawed premise that the issue revolves around the applicant, not the law school. The dissent then degenerates to a searing attack on the standards applied by the ABA in the accreditation process for law schools. The dissent cites various law review articles, cases, and other materials, none of which are contained in the record of this matter, which purportedly provide the foundation for the dissent’s primary hypothesis. According to the dissent, the ABA system of accreditation of law schools is a self-serving attempt to restrict entry into the legal profession of disadvantaged persons, inflate faculty salaries, increase the cost of a legal education, only to mention a few of the alleged nefarious motives harbored by the ABA.
The Kentucky Board of Bar Examiners is comprised of respected members of the bar who are appointed by this Court from each Supreme Court district. The Court delegates many responsibilities to the Board (see SCR 2.000, et seq.), one of which is the proper application of SCR 2.070(2) to applicants from non-accredited law schools who wish to sit for the Kentucky Bar Examination. In the matter before us, the Board engaged an expert to assist in the process of reviewing the Nashville School of Law, considered the expert’s report as well as all other submitted materials, and in a thorough decision, submitted its opinion to the Court that the Board could not conclude that the-Nashville School of Law provided the applicant with the “equivalent of a three-year course of study that is the substantial equivalent of the legal education provided by approved law schools located in Kentucky.” As pointed out in the majority opinion, the lack of cooperation from the Nashville School of Law did not aid the applicant’s request.
For its diligent attempt to carry out the responsibilities delegated by this Court, the Board is rewarded by the dissent’s implication that the Board is in collusion with the ABA to accomplish its nefarious agenda. In my opinion, the Kentucky Bar Examiners deserve better.
I note in closing that the mandate of SCR 2.070(2) is the current policy of the Supreme Court of Kentucky. It was not imposed upon the judiciary or members of our bar by the American Bar Association, nor any other external force. If the better policy is to evaluate the applicant rather than the non-accredited law school, then we should change the rule. It makes little sense to criticize the body we charge with carrying out the policy for its painstaking effort to do so. The dissent’s concession that the Nashville School of Law “espouses a fundamentally different approach to legal training” supports the conclusion of the Kentucky Board of Bar Examiners and the majority opinion. It is that simple.
COOPER and STUMBO, JJ., join this concurring opinion.